IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD - 0467-11


DONALD AUSTIN MARTIN,  Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

HOOD COUNTY



Per curiam., Keasler, and Hervey, J.J., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.5
and 68.4(i)  because the petition exceeds 15 pages and it does not contain a copy of the
opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:  July 27, 2011
Do Not Publish.